PER CURIAM.
Defendant brings forward no assignments of error, merely requesting a review of the record to determine whether prejudicial error occurred in his trial and if so, whether he is entitled to a new trial.
We have reviewed the record in detail and find very few objections. Able defense counsel, with commendable frankness, has assigned no errors for the obvious reason that there were none. The case was well prepared and prosecuted by Assistant District Attorney Wade E. Byrd. An able trial judge, Giles Clark, presided. After a careful study of the record, we find that defendant has received a fair trial in which there was
No error.